Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 23-29 and 31-42 are pending in the instant application. Claims 24 and 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 23, 25, and 31-42 is contained herein.

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 12/7/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 6/8/2021.

Status of Rejections
35 USC § 112 (a)

The rejection of claims 23, 25, 31, and 35-42 is maintained.

Applicant’s arguments, see Remarks, filed 12/7/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 6/8/2021, have been fully considered but are not found persuasive.
Applicants have argued that the claimed compounds which do not fall under the scope of X1 = NH or substituted N, X2 = halo, and X4 = H, are also enabled by the disclosure and the art in general (focusing on variable X4 being broader than H). The examiner respectfully disagrees. A simple statement such as one of ordinary skilled in the art would have predicted that the compounds falling under the scope of X1 = NH or substituted N, X2 = halo, and X4 = H  would perform similarly to the 5-membered working examples disclosed in the figures and examples is insufficient without secondary evidence. Note that any arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
With respect to the data presented in the specification, the examiner points out that the in vitro data such as that shown in Fig. 3A is applicable to 5-membered rings only and do not exemplify any data for compounds embraced by the current claims. 


    PNG
    media_image1.png
    827
    745
    media_image1.png
    Greyscale

.

5-membered rings possessing substituents similar to those in Figure 3A function as viral enhancers (see US 2012/0134963). There is no supporting evidence that other heterocycles besides those aforementioned possess the claimed utility. Thus, based on the varying biological data disclosed in the specification, limited working examples of compounds embraced by the instant claims, and lack of guidance in the art it would not be reasonably expected that the full scope of the claims is enabled.
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   
(H) The quantity of experimentation needed: Since there are very limited working examples as described above, the amount of experimentation is expected to be high and burdensome. Applicant fails to provide guidance and supporting information for how to make and/or use the thousands of other compounds which are encompassed by the claims, therefore undue experimentation would be expected.  
Due to the level of unpredictability in the art, the very limited guidance provided, and the lack of working examples, the applicant has shown lack of enablement. MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here.






Conclusion
Claims 23, 25, 31, and 35-42 are rejected.  Claims 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624